Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-21, 27-29, 148-155, and 157 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/11/2021.
The examiner agrees with applicant’s arguments regarding the species election, therefore the species election has been withdrawn.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is unclear if the “perforated flame holders” are what was recited in claim 1, or additional flame holders. They’ve been interpreted as the flame holders of claim one.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 14, 19, and 115 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krieger (US 3661499).
Regarding claim 1, Krieger discloses a combustion system, comprising:
a fuel and oxidant source (2) configured to output fuel and oxidant (Col. 2, lines 46-57); a plurality of perforated flame holders (22, Fig. 5), including at least:
a first perforated flame holder (22, left one) positioned to receive a first portion of the fuel and  (via 21) and to support a first combustion reaction of the fuel and oxidant within the first perforated flame holder (Col. 3, lines 3-38; Specifically lines 3-5 and 34-36); and
a second perforated flame holder (22, right one) positioned to receive a second portion of the fuel and oxidant and to support a second combustion reaction of the fuel and oxidant within the second perforated flame holder (see immediately above, everything that exists for the first perforated flame holder is replicated for the second);
the first and second perforated flame holders being separated by a gap (Note the significant gap between bodies 22 in Fig. 5, further note the gap between bodies 6 in Fig. 1).

Re claim 3, note support structure (5) and tube segments (10, 21). Note Fig. 5 for flame holders (22) positioned on the tube segments (21) and general support structure (5).
Re claim 9, the support structure (5), which delineates the tube segments, is made of ceramic fibers (Col. 2, lines 47-57).
Re claim 14, note Fig. 1 and Fig. 5. Considering these tiles (6/22) work within the same general structure, this has been interpreted as a “group”.
Re claim 19, note first (21, left one, Fig. 5) and second nozzles (21, right one, Fig. 5).
Re claim 115, note input surface (bottom portion of 22 within Fig. 5), output surface (uppermost edge), and a plurality of perforations (24). It is noted that Fig. 5 appears to show holes (24) straight through the flame holders.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Haverty (US 20110008232).
Regarding claim 4, Krieger discloses the limitations as applied to claim 3. Krieger teaches all elements except the tubes being made of silicon carbide. Haverty teaches fuel carrying devices being made of silicon carbide [0055]. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Krieger with the silicon carbide nozzles of Haverty in order to protect the device from heat.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Kushch (US 6213757).
Regarding claims 3 and 5, Krieger discloses the limitations as applied to claim 1. Krieger teaches all elements except the tube structure being configured to pass a cooling fluid therethrough. Kushch teaches a support structure (at least 202-205) including tubes (203, 204) for a flame holder (206). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Krieger with the cooling tubes of Kushch in order to harvest energy and keep the burners within a reasonable temperature (obvious) and improve efficiency (Col. 2, lines 29-39).


Claims 15-16, 60, 63-64, and 158 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger.
Regarding claim 15, Krieger discloses the limitations as applied to claim 3. Krieger teaches all elements except that the gap is less than two inches. As can be seen within the entirety of Krieger, the gap is infinitesimally small, but Krieger does not mention a size anywhere. Further, this gap would clearly change size depending on the 
Re claim 16, note a plurality of perforations (24). Regarding the last limitation, each hole (24), within Fig. 5, is very clearly less than half of the width.
Regarding claims 60 and 158, Krieger discloses the limitations as applied to claims 3 and 1, respectively. While Krieger details combustion occurring within each of the ceramic (Col. 2, lines 8-10) flame holders/tiles (Col. 3, lines 3-38) it may not explicitly detail combustion occurring therebetween. As can be seen in the alternating nature of flame holders within Fig. 5, and the fact that combustion space H (Fig. 5) is not fully closed on all four sides, it is inherent that reactants and therefore combustion escapes the area immediately within the flame holders and goes through/combusts in the gap between the tiles.
Re claim 158, one with an ordinary skill in the art would recognize that this gap provides cooling compared to intimately connected flame holders/tiles. 
Re claim 63, the vertical legs of the flame holders are parallel to the flow direction and a second group can be any one of the tiles.
Re claim 64, tiles (22) made a reticulated pattern within the combustion device (7).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Kawamoto (US 4856492).
Regarding claim 35, Krieger discloses the limitations as applied to claim 3. Krieger teaches all elements except the tubes being made of quartz. Kawamoto teaches a nozzle being made of fused quartz (Col. 5, lines 36-53). It would have been obvious to .

Claims 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Lenoir (US 20130273485).
Regarding claim 65, Krieger teaches the limitations as applied to claim 60. Krieger teaches all elements except the tiles being made of zirconia. Lenoir teaches a combustion surface being made of zirconia [0034]. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Krieger with the combustion surface of Kawamoto in order to increase temperature resistance.
Regarding claim 66, Krieger teaches the limitations as applied to claim 60. Krieger teaches all elements except the tiles being made of silicon carbide. Lenoir teaches a combustion surface being made of silicon carbide [0034]. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Krieger with the combustion surface of Kawamoto in order to increase temperature resistance.

Claims 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Cai (US 20070105060).
Regarding claim 67, Krieger discloses the limitations as applied to claim 9. Krieger teaches all elements except the support structure being made of silicon carbide. Cai teaches a support structure being made of silicon carbide [0014]. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Krieger with the support structure Cai in order to increase temperature resistance.
Regarding claim 68, Krieger discloses the limitations as applied to claim 9. Krieger teaches all elements except the support structure being made of zirconia. Cai teaches a support structure being made of zirconia [0014]. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Krieger with the support structure Cai in order to increase temperature resistance.

Claims 95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Gordon (US 5511974).
Regarding claim 95, Krieger teaches the limitations as applied to claim 60. Krieger teaches all elements except a barrel register, however, the examiner notes that Krieger heavily hints towards something similar to it considering it has a fuel-air mixture. Gordon teaches a barrel register (13, 15) that is designed to output oxygen into the combustion space. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Krieger with the barrel register of Gordon in order to properly mix the air and gas.
Re claim 96, note Fig. 1, these objects are intimately connected/coupled.
Re claim 97, the top surface of insulation (5) of Krieger is considered the furnace floor.

Claims 98-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Gordon and Carpenter (GB 1015267).
Regarding claims 98-100, Krieger in view of Gordon teaches the limitations as applied to claim 97. Krieger teaches all elements with potential exception to the throat insert and fuel nozzle as claimed. Carpenter teaches a fuel nozzle (11) surrounded by a 

Allowable Subject Matter
Claims 47, 50-52, and 57-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While none of the specific structure within claim 47 is novel, the way it has been claimed and the way the parts interrelate would require unreasonable hindsight to reject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON H HEYAMOTO/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762